AO 440 (Re~~. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Middle District of North Caroline


                         Farhad Azima



                            Plaintil~(s)
                                 v.                                          Civil Action No. 1:20-cv-000954
 Nicholas Del Rosso and Vital Management Services,
                        Inc.


                           Defendants)


                                                    SUMMONS IN A CIVIL ACTION

TO: (Defendant's ~aame a~ad add~~e.S.S~    Vital Management Services, ~ilC.
                                           1344 Environ Way, Chapel Hill, NC 27517




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not cotulting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Womble Bond Dickinson (US) LLP
                                 Christopher Jones, Ripley Rand, and Jonathon Townsend
                                 555 Fayetteville St., Suite 1100
                                 Raleigh, NC 27601
                                 Attorneys for Plaintiff Farhad Azima


       if you. fail to respond, judgment by default will be entered. against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Tohn ~. 'Brubaker                                                                                     October 16 2020
CIerk                                                                                             Date

/s/ Samantha Hicks
L7eputy Clerk

                 Case 1:20-cv-00954-UA-JLW Document 6 Filed 10/20/20 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civi] Action (Page 2)

 Civil Action No. 1:20-cv-000954

                                                     PROOF OF SERVICE
                     (This section should not be filed with the cor~rt unless required by Fed. R. Ciu P. 4 (1))

           This summons for (nun~e ojiradividu~l arad cirie, if arty)          U I ~C1 ~         qnC~                 ~i         Vt
 was received by me on (date)                  In   ~r~p ~L~

           ~ I personally served the summons on the individual at ~plc~cE)
                                                                                     on (dare)                               or

           17 I left the summons at the individual's residence or usual place of abode with (,~a»,e)
                                                                       a person of suitable age and discretion who resides there,
           on (date)                                ,and mailed a copy to the individual's last known address; or

          ~l
          ~~   served the summons on (name of~~nd~v~d~~nq      ~~-_ ~Q~Q,h,~                                                      _ ,who is
           designated by law to accept service of process on behalf of name o/organization)                           ~,~,,,,~ ~ ~
                ~,w             ~'j.r~i~                                        __ on (dace)         16        I (/    ~O ; or

           I~ I returned the summons unexecuted because                                                                                   or

           ~ Other (specify):




           My fees are $                            for travel and $                       for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.

                                                                                       ~/                             ~-1=
Date:          ~ ~ ~~ ~ _~
                                                                                                 Server's signahn•e
                                                                                                                                      ...~~
                                                                                                        I                                  1


                                                                                 ~o~sPrint                  a di' r
                                                                                 ~-------




                                                                                            1I o i -6-'I~ ~,~s ~~-
                                                                                                 S r er' ud ess
                                                                                                ~~~r~          nrG
Additional information regarding attempted service, etc:                                                     \~




                  Case 1:20-cv-00954-UA-JLW Document 6 Filed 10/20/20 Page 2 of 2
